                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DNISION
                              FILE NO. 5:18-CV-00433-D

MICHAEL CARMON,                          )
                                         )
                     Plaintiff,          )
                                         )
        ~                                )                            ORDER
                                         )
PAULA DANCE, in her official capacity as )
the Pitt County Sheriff; and TRAVELERS )
CASUALTY AND SURETY COMPANY )
OF AMERICA,                              )
                                         )
                     Defendants.         )

       THIS CAUSE came before the undersigned on Defendants' Motion for Leave to

Manually File an Exhibit in Support of their Joint Motion for Summary Judgment, pursuant to

Rule 7(b) of the Federal Rules of Civil Procedure and Section V(A)(2)(b) of the Electronic Case

Filing Administrative Policies and Procedures Manual. Based upon the matters and arguments

submitted by counsel, it appears to the undersigned that Defendants' Motion should be granted.

       IT IS THEREFORE ORDERED that Defendants have leave to manually file a flash drive

containing the surveillance video referenced in Defendants' Motion for Leave as an exhibit in

support of their Joint Motion for Summary Judgment.
                                            Tvl'I
       SO ORDERED. This the _J_Q_ day of .fflfle,/ 2020.




                                             United States District Judge




        Case 5:18-cv-00433-D Document 53 Filed 07/10/20 Page 1 of 1
